Citation Nr: 9934374	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with arrested pulmonary tuberculosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The current symptomatology associated with the veteran's 
generalized anxiety disorder with arrested pulmonary 
tuberculosis is characteristic of almost constant anxiety, 
numerous panic attacks, psychomotor disturbance, 
sleeplessness, and diminished concentration.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but 
not more, for generalized anxiety disorder with arrested 
pulmonary tuberculosis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9400 (1999); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

The record shows that the RO, in a July 1997 rating decision, 
rated the veteran's generalized anxiety disorder pursuant to 
the revised criteria and awarded a 30 percent evaluation 
effective from October 1996.  Under the former criteria for 
psychiatric disorders, a 30 percent evaluation was warranted 
where there was definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, and efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was appropriate when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (1996).

Under the revised criteria, a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).

In the present case, VA clinical records reflect that the 
veteran was given a psychological evaluation in October 1996.  
Upon examination, the veteran was alert, partially oriented, 
and appropriately groomed.  Motor functions revealed 
considerable restlessness and rates of working and speech 
were slow.  His mood was quite anxious and interfered with 
attention, concentration, and social skills.  
Neuropsychological testing showed a serious degree of 
dementia.  He had particular difficulties with memory recall, 
concentration, and visual-motor organization.  The 
psychologist noted that there was clear evidence of 
significant decline in recent memory, general intellectual 
functioning, visual-motor praxis, and social judgment, 
indicating a diagnosis of dementia.

An October 1996 entry from a VA psychiatrist stated that he 
had been treating the veteran for more than one year for 
generalized anxiety disorder and panic attacks.  He also had 
shown some confusion and disorganization over the past few 
months.  He was not a danger to himself or to others.  He had 
not shown evidence of mania or depression.  In August 1996, 
the veteran was described as extremely anxious with 
psychomotor agitation.  He related that he felt that way most 
of the time and that he had panic attacks at night and day, 
being awakened by them.  In November 1995, he complained of 
anxiety; maintained on medication.  In April 1995, he 
complained of anxiety and panic attacks occurring 
approximately twice per week with symptoms such as difficulty 
breathing, swallowing, sweating, and shakiness.  He reported 
depression symptoms in August 1995.

During a VA examination in May 1997, the veteran reported 
that he felt nervous almost constantly, especially when he 
was near people.  He reported excessive worry, fatigue, and 
the inability to concentrate.  He lived alone but visited 
with his children and sister.  Mental status examination 
showed severe psychomotor agitation.  Speech was pressured 
and affect was sometimes inappropriate with significant 
nervousness.  There was moderate flight of ideas, but he was 
coherent, alert, and oriented.  He was assessed with 
generalized anxiety disorder and dementia and assigned a GAF 
score of 51 to 60.  In an addendum dated July 1997, the 
examiner stated that the cause of the veteran's dementia was 
undetermined but that it most likely was not due to any 
service-connected disability.

In October 1997, the examiner updated the veteran's condition 
to include that the veteran still complained of feeling 
anxious and nervous constantly, had difficulty sleeping, and 
felt tired, restless, irritable, sweating, difficulty 
concentrating, decreased memory.  On examination, the veteran 
was very nervous, had a mild tremor in the upper extremities, 
preoccupied with his difficulty with remembering things.  He 
was assessed with generalized anxiety disorder and dementia 
not otherwise specified and assigned a GAF score of 41 to 50.

Based upon the above findings, the Board concludes that the 
veteran's symptomatology warrants an evaluation of 50 percent 
in that it causes considerable occupational and social 
impairment and includes symptomatology such as panic attacks 
more than once a week, impairment of memory, and disturbances 
of motivation and mood.  Notably, the Board observes that the 
evidence establishes that the veteran suffers from almost 
constant anxiety and panic.  The anxiety and panic cause 
sleeplessness, psychomotor agitation, decreased 
concentration, and fatigue.

The Board recognizes that the VA examiner opined that the 
veteran's dementia was not caused by his service-connected 
disability.  However, at the most recent VA examination, the 
veteran was preoccupied with his memory loss, suggesting that 
his memory loss was exacerbating his level of anxiety.  
Further, the Board finds that the veteran's symptomatology 
supports an evaluation of 50 percent even without 
consideration of the veteran's dementia.

Nonetheless, the Board does not find that the veteran is 
entitled to an evaluation of 70 percent under either the 
former or the revised criteria in that he does not suffer 
severe occupational and social impairment due to his 
generalized anxiety disorder, nor does he exhibit 
symptomatology such as suicidal ideation, obsessional 
rituals, illogical speech, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or the inability to establish and maintain effective 
relationships.

When the totality of symptomatology attributable to the 
veteran's generalized anxiety disorder is considered, the 
Board finds that the veteran's symptoms are most consistent 
with those contemplated by the rating criteria for a 50 
percent disability under both the former and revised 
criteria.  Therefore, the evidence of record supports a grant 
of an increased evaluation for generalized anxiety disorder.



ORDER

Subject to the provisions governing the award of monetary 
benefits, a disability evaluation of 50 percent for 
generalized anxiety disorder with arrested pulmonary 
tuberculosis is granted.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

